Citation Nr: 1530418	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for status post left ankle fracture with post-traumatic degenerative changes.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as bilateral arm pain) to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In January 2012, the RO, in pertinent part, denied an increased rating higher than 10 percent for status post left ankle fracture with post-traumatic degenerative changes.  The RO also, in pertinent part, denied service connection for bilateral wrist carpal tunnel syndrome (claimed as bilateral arm pain), secondary to a cervical spine disability in September 2014.

The Veteran underwent a peripheral neuropathy examination in June 2014, which included strength and neurological testing of the left lower extremity.  While the RO never considered this examination with respect to the increased rating claim for the left ankle disability, the medical findings in the June 2014 examination are essentially cumulative of the findings that were found in the December 2011 VA examination report, which was considered by the RO in the January 2012 rating decision and June 2013 statement of the case.  Therefore, a remand for the RO to consider the June 2014 VA examination report is not necessary and would serve no useful purpose.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).

The issue of entitlement to service connection for bilateral wrist carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ankle range of motion is at worst limited from 0 to 5 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the left ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in November 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his left ankle disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with a VA examination in December 2011 to address the severity of his left ankle disability.  While the examination was provided more than four years ago, there has been no indication in the medical records or allegation from the Veteran or his representative that his left ankle disability has worsened since it was last evaluated in December 2011.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  The December 2011 examination report adequately addresses all the necessary criteria for rating the claim and there is no indication in the record that the Veteran's left ankle disability has since worsened.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected left ankle disability.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's left ankle disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO originally rated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula with slight knee or ankle disability.  However, in the most recent rating decision in January 2012, the RO changed the diagnostic code to 38 C.F.R. § 4.71a, Diagnostic Code 5271, on the basis of limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limited motion; and a 20 percent rating is warranted for marked limited motion.  "Moderate" and "marked" limited motion are not defined by the diagnostic criteria.  By way of reference, however, normal range of motion in the ankles is from 0 to 20 degrees of dorsiflexion (i.e., lifting toes up), and 0 to 45 degrees of plantar flexion (i.e., pointing toes down).  38 C.F.R. § 4.71a, Plate II.

A December 2011 VA examination report shows left plantar flexion to 45 degrees or greater with no objective evidence of painful motion; and left ankle plantar dorsiflexion (extension) to 5 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the ankle following repetitive-use testing.

These findings do not show more than moderate limitation of motion in the left ankle.  While there is only 5 degrees of dorsiflexion (out of 20 degrees of what is considered normal dorsiflexion), there is full range of plantar flexion, even following repetitive use testing.  Therefore a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran's representative argued in a statement along with the notice of disagreement in February 2012 that based on instability in the ankle the Veteran should be awarded a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5273, as he likely suffered from "poor weight-bearing positions."  The VA Form 9 in June 2013, however, reflects the argument that while it is conceded that the Veteran's left ankle disability is not manifested by marked limitation of motion; or ankylosis of the subastragalar or tarsal joint in poor weight-bearing positions; or malunion of the os calcis or astragalus with marked deformity; or astragalectomy; or, ankylosis of the ankle in plantar flexion less than 30 degrees; that 38 C.F.R. § 4.71a, Diagnostic Code 5270 should apply, which assigns a 30 percent rating for plantar flexion between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees, as the Veteran tested at 5 degrees of dorsiflexion.

While the Veteran's representative argues that he should receive a 30 percent rating under Diagnostic Code 5270, this rating only applies for ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Veteran does not have ankylosis of the ankle, subtalar and/ or tarsal joint, as noted on the December 2011 VA examination report.  Therefore, Diagnostic Code 5270 does not apply.  

Similarly, none of the medical evidence shows ankylosis of the subastragalar or tarsal joint; so Diagnostic Code 5272 does not apply.  

Diagnostic Code 5273 addressing malunion of the os calcis or astragalus also does not apply, as there is no such impairment shown.  In addition Diagnostic Code 5274, is not applicable, as the medical evidence does not show a history of astragalectomy.  

Finally, Diagnostic Code 5262, addressing impairment of the tibia and fibula with slight, moderate, or marked knee or ankle disability does not apply to the Veteran's disability, as the medical evidence does not demonstrate any impairment of the tibia and fibula.  

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his ankles from 0 to 5 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  The record shows that the Veteran's ankle is limited to approximately less than half way between what is considered normal range of dorsiflexion motion under 38 C.F.R. § 4.71a, Plate II; but full range of plantar flexion.  Again, as previously noted, the Board finds that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion.  For this reason a rating higher than 10 percent is not warranted under DC 5271.  

The Veteran genuinely believes that he is entitled to an increased rating for his left ankle disability.  His factual recitation as to symptomatology associated with the ankle is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left ankle disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's ankle and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the left ankle disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his left ankle disability.  The December 2011 VA examination report specifically noted that the Veteran's left ankle disability did not impact his ability to work.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Most of the symptoms associated with the left ankle disability (i.e., limitation of motion) are contemplated by the 10 percent rating assigned under Diagnostic Code 5271.  The December 2011 VA examination report notes that the Veteran also had complaints of weakness, instability, and wore an elastic brace for support and also used a cane.  However, on objective evaluation, joint stability testing was normal.  In addition to the functional impairment of less movement than normal, the December 2011 VA examination report shows weakened movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  To the extent that any of the Veteran's left ankle symptoms are not contemplated by the diagnostic code applied, the medical evidence does not demonstrate any marked interference with employment or frequent periods of hospitalization as a result of the left ankle disability.  

Notably under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that the collective effect of the Veteran's service-connected disabilities amounts to an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating higher than 10 percent for status post left ankle fracture with post-traumatic degenerative changes is denied.


REMAND

After denying service connection for bilateral arm pain (described by the RO as carpal tunnel syndrome) associated with the cervical spine disability in September 2014, the Veteran filed a notice of disagreement with this rating decision in January 2015.  A statement of the case should be issued to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for bilateral carpal tunnel syndrome (claimed as bilateral arm pain).  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


